DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 December 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 28 December 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Namely, the information disclosure statement does not contain a concise explanation of the relevance of the non-patent literature from AMG Graphite, which is in the German language; Applicant has not provided an English translation of the reference. It has been placed in the application file, but the information struck through has not been considered.

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:
Claim 1, line 14: “Li2O, Na2O and combinations thereof” should read “Li2O, Na2O, and combinations thereof”.
Claim 6, lines 1-2: “A thermosettable structural adhesive composition according to claim 1” should read “The thermosettable structural adhesive composition according to claim 1”.
Claim 11, lines 1-2: “A thermosettable structural adhesive composition according to claim 1” should read “The thermosettable structural adhesive composition according to claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b)
With respect to claim 23, the claim recites “The thermosettable structural adhesive composition of claim 21, wherein the mineral filler is a blend comprising CaO and further comprising: SiO2” in lines 1-2. It is unclear if Applicant intends to mean the mineral filler is a blend comprising just CaO and the thermosettable structural adhesive composition additionally comprises SiO2, or if Applicant intends to mean the mineral filler is a blend comprising both CaO and SiO2. If the first interpretation is correct, the claim is additionally confusing because it is unclear how the mineral filler can be a blend (which implies more than one component) if it just comprises CaO (which is just one compound). If the second interpretation is correct, then the claim is unclear because SiO2 is not listed as an option in the Markush grouping of claim 21 (from which claim 23 depends). Clarification is respectfully requested. It is suggested that Applicant amend: claim 1 to recite “wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na2O, SiO2, and combinations thereof”; claim 21 to recite “the mineral filler is a blend of compounds selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na2O, and SiO2”; and claim 23 to recite “wherein the mineral filler is a blend comprising CaO and SiO2”. For the purposes of examination, the claim has been interpreted as if the mineral filler is a blend of CaO and Si2O.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 17/311,551 (hereinafter “’551” and cited as US 2021/0380852 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With respect to claim 1, ‘551 discloses a thermosettable precursor of an expanded structural adhesive comprising: a) an epoxy compound; b) an epoxy curing agent; c) an expanding agent; and e) a thermoplastic resin, i.e. thermoplastic compound (claim 1). The thermosettable precursor additionally contains a mineral filler (claim 12). The epoxy compound is present in an amount of 20-60 wt%; the epoxy curing agent is present in an amount of 0.1-20 wt%; the expanding agent is present in an amount of 0.05-10 wt%; the mineral filler is present in an amount of 0.1-35 wt%; and the thermoplastic resin is present in an amount 1-50 wt% (claim 12), which overlaps the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While there is no disclosure regarding the expanding agent being non-spherical particles, or the specific types of mineral filler, Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 348,164 USPQ 619,662 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to page 7, lines 28-30 of ‘551 which discloses the expanding agent is selected from the group consisting of non-spherical inorganic expanded particles. Attention is also drawn to page 10, lines 17-32 of ‘551 which discloses the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, and Na2O which are capable of chemically reacting with water, thereby effectively scavenging the water which may come into contact with the resulting thermoset structural adhesive.
Therefore, it would be obvious to one of ordinary skill in the art to use non-spherical inorganic expanded particles as the expanding agent and mineral filler selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, and Na2O, and thereby arrive at the claimed invention.
It is noted that ‘551 additionally requires the use of mineral pigment selected from the group of phosphate metal complexes, whereas the present claims are silent with respect to this limitation. However, it would have been obvious to one of ordinary skill in the art that the more specific structural adhesive composition of ‘551 would fall within the broader structural adhesive of the present claims.
Further, it is noted that while ‘551 is drawn to the thermosettable precursor whereas the present claims are drawn to the final product, it would have been obvious 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 11, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites, “Yasmin”) and Yashimoto et al. (WO 2014/136773 A1, “Yashimoto”) or Lee et al. (US 2015/0034940 A1, “Lee”). It is noted that the teachings of Yashimoto are based off a machine translation of the reference included with the Office action mailed 24 July 2020.
With respect to claims 1-3, 17, and 26, Cura teaches a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally teaches the thermosettable composition comprise: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition and a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na2
Yasmin teaches an epoxy resin matrix reinforced with expanded graphite (see Processing of expanded graphite reinforced polymer nanocomposites, Abstract). Yasmin further teaches the expanded graphite is an assortment of graphite sheets (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2), which corresponds to the non-spherical particles as presently claimed. Yasmin teaches it is beneficial to use expanded graphite as a reinforcing material in order to improve the mechanical properties, electrical conductivity, and barrier properties of the resin (see Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1). While there is no teaching from Yasmin that the expanded graphite is inorganic, given that it is identical to that of the present invention, it would necessarily inherently be inorganic.
Cura and Yasmin are analogous inventions in the field of epoxy resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosettable composition of Cura with the expanded graphite of Yasmin in order to provide a reinforced resin with improved mechanical properties, electrical conductivity, and barrier properties (Yasmin, Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1).
Cura in view of Yasmin does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing 
Yashimoto teaches the use of filler in an epoxy resin ([0030]) where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia is a mineral filler, given that it is identical to that presently claimed, then it would necessarily inherently be a mineral filler. Yashimoto further teaches the amount of filler is 40 to 90 parts by weight with respect to 100 parts by weight of the composition ([0037]), i.e. 40-90 wt.-%, which overlaps with that presently claimed.
Cura in view of Yasmin and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura in view of Yasmin to contain magnesia in a range of 40-50 wt.-% as taught by Yashimoto in order to provide an epoxy with sufficient thermal conductivity (Yashimoto, [0037]).
Regarding the amount of non-spherical particles, Yasmin teaches the expanded graphite, i.e. non-spherical particles, is present in a concentration of 1 to 2 wt.% (see Processing of expanded graphite reinforced polymer nanocomposites, Abstract), which overlaps with that presently claimed.
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Yasmin and Yashimoto that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Cura in view of Yasmin and Yashimoto discloses an identical 
Alternatively, Cura in view of Yasmin does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured state or cured state.
Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]).
Cura in view of Yasmin and Lee are analogous inventions in the field of epoxy resin adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin adhesive of Cura in view of 2O, Na-2O, BaO, CaO, or MgO in an amount of 5 to 50 parts by weight as taught by Lee in order to prevent cracking of the adhesive, provide protection from physical and chemical damage, provide long-term reliability of the adhesive, and provide excellent moisture and vapor resistance (Lee, [0059] and [0061]).
Regarding the amount of non-spherical particles, Yasmin teaches the expanded graphite, i.e. non-spherical particles, is present in a concentration of 1 to 2 wt.% (see Processing of expanded graphite reinforced polymer nanocomposites, Abstract), which overlaps with that presently claimed.
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Yasmin and Lee that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Cura in view of Yasmin and Lee discloses an identical mineral filler present in an amount that overlaps with that presently claimed, then the mineral filler would necessarily inherently be able to undergo a chemical reaction with water as presently claimed.
With respect to claim 4, Yasmin teaches the expanded graphite is made of sheets (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2), i.e. flake shape.
With respect to claim 5, Yasmin teaches the expanded graphite has a thickness of less than 100 nm (0.1 µm) and a diameter of less than 10 µm (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2) which would result in an aspect ratio that would overlap that claimed. Therefore, the 
With respect to claim 11, although there is no explicit disclosure from Cura in view of Yasmin and Yashimoto or Lee that the thermosettable structural adhesive composition has a cohesive failure mode in a T-peel test according to ASTM D1876, given that Cura in view of Yasmin and Yashimoto or Lee discloses a composition being made of epoxy compound, a thermoplastic resin, an epoxy curing agent, non-spherical expanded graphite, i.e. non-spherical particles, and mineral filler, in identical amounts to that presently claimed, then it is clear that it would necessarily inherently have a cohesive failure mode in a T-peel test according to ASTM D1876 as presently claimed.
With respect to claims 18 and 27, given that Cura in view of Yasmin and Yashimoto or Lee discloses an identical adhesive composition made from identical components in overlapping amounts as that presently claimed, then it would necessarily inherently provide an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C, a T-peel strength according to ASTM D1876 of at least 165 N, and a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 30% or less.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites) and Lee et al. (US 2015/0034940 A1, “Lee”) as applied to claim 1 above.
With respect to claims 21-22, Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]). This amount overlaps with the presently claimed amount. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Cura in view of Yasmin and Lee are analogous inventions in the field of epoxy adhesive resins containing fillers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mineral filler of Cura in view of Yasmin to be made from a blend of Li2O, Na2
With respect to claim 23, Cura discloses the use of silica filler, i.e. SiO2, ([0044]) and Lee teaches the use of CaO (Lee, [0057]). Thus, the filler is a blend comprising CaO and SiO2.

Claims 1-4, 11, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Smith (US 2008/0166484 A1) and Yashimoto et al. (WO 2014/136773 A1, “Yashimoto”) or Lee et al. (US 2015/0034940 A1, “Lee”). It is noted that the disclosure of Yashimoto is based off a machine translation of the reference included with the Office action mailed 24 July 2020.
With respect to claims 1-4, 17, and 26, Cura teaches a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally teaches the thermosettable composition comprise: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 7 wt.-% relative to the total weight of the composition nor wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition, wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na-2O, and combinations thereof, 
Smith teaches a flame retardant material made of an epoxy and graphite ([0044-0046] and [0048]). Smith further teaches the graphite has a flake shape ([0076]), i.e. is non-spherical, and the amount of graphite is 1 to 60% by weight ([0078]) in order to provide an article with superior mechanical strength ([0079]).
Cura and Smith are analogous inventions in the field of epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain flake-shaped graphite in an amount of 1 to 7% by weight as taught by Smith in order to provide an article with superior mechanical strength when cured (Smith [0079]). While there is no explicit teaching that the graphite is inorganic, given that it is identical to that presently claimed, then it would necessarily inherently be inorganic.
Cura in view of Smith does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition, wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na-2O, and combinations thereof, which undergo a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state.
Yashimoto teaches the use of filler in an epoxy resin ([0030]) where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia 
Cura in view of Smith and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura in view of Smith to contain magnesia in a range of 40-50 wt.-% as taught by Yashimoto in order to provide an epoxy with sufficient thermal conductivity (Yashimoto, [0037]).
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Smith and Yashimoto that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Cura in view of Smith and Yashimoto discloses an identical mineral filler present in an amount that overlaps with that presently claimed, then the mineral filler would necessarily inherently be able to undergo a chemical reaction with water as presently claimed.
Alternatively, Cura in view of Smith does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na2O, and combinations thereof which undergo a chemical reaction with water thereby 
Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]).
Cura in view of Smith and Lee are analogous inventions in the field of epoxy resin adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin adhesive of Cura in view of Smith to include a blend of Li2O, Na-2O, BaO, CaO, or MgO in an amount of 5 to 50 parts by weight as taught by Lee in order to prevent cracking of the adhesive, provide protection from physical and chemical damage, provide long-term reliability of the adhesive, and provide excellent moisture and vapor resistance (Lee, [0059] and [0061]).
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Smith and Lee that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured 
With respect to claim 11, although there is no explicit teaching from Cura in view of Smith and Yashimoto or Lee that the thermosettable structural adhesive composition has a cohesive failure mode in a T-peel test according to ASTM D1876, given that Cura in view of Smith and Yashimoto or Lee teaches a composition being made of epoxy compound, a thermoplastic resin, an epoxy curing agent, and non-spherical graphite flakes in amounts identical to that presently claimed, then it is clear that it would necessarily inherently have a cohesive failure mode in a T-peel test according to ASTM D1876.
With respect to claims 18 and 27, given that Cura in view of Smith and Yashimoto or Lee discloses an identical thermosettable structural adhesive composition made from identical components in overlapping amounts as presently claimed, then it is clear that it would necessarily inherently provide an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C, a T-peel strength according to ASTM D1876 of at least 165 N, and a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 30% or less.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Smith (US 2008/0166484 A1) and Yashimoto et al. , as applied to claim 1 above, and further in view of Studart et al. (US 2013/0053471 A1, “Studart”). It is noted that the disclosure of Yashimoto et al. is based off a machine translation of the reference included with the Office action mailed 24 July 2020.
With respect to claims 5-7, modified Cura does not teach wherein the non-spherical particles have an aspect ratio of at least 1:2.5, nor wherein the grain size is from 30 µm to 200 µm.
Studart teaches non-spherical particles including graphite platelets ([0027]), i.e. graphite flakes, embedded in a matrix (Abstract). Studart further teaches the matrix includes epoxies ([0032]), and that the non-spherical reinforcing particles have thicknesses of 1 nm to 10 µm and a width of 10 nm to 100 µm ([0020]), which overlaps with the grain size presently claimed. Studart further teaches that the length is at least twice as large as the thickness ([0020]), i.e. the aspect ratio of the particle is at least 1:2, which overlaps with that presently claimed. It is the examiner’s position that such dimensions would cause the non-spherical graphite to have a flake-like shape as claimed.
Modified Cura and Studart are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite of modified Cura to be the non-spherical graphite flakes as taught by Studart in order to provide an epoxy with desired reinforcement properties (Studart [0005]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Smith (US 2008/0166484 A1) and Lee et al. (US 2015/0034940 A1, “Lee”) as applied to claim 1 above.
With respect to claims 21-22, Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]). This amount overlaps with the presently claimed amount. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Cura in view of Smith and Lee are analogous inventions in the field of epoxies containing metal oxide fillers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mineral filler of Cura in view of Smith to be made from a blend of Li2O, Na2O, BaO, CaO, or MgO in an amount taught by Lee, including vales presently claimed, in order to prevent cracking of the adhesive, provide 
With respect to claim 23, Cura discloses the use of silica filler, i.e. SiO2, ([0044]) and Lee teaches the use of CaO (Lee, [0057]). Thus, the filler is a blend comprising CaO and SiO2.

Claims 1-7, 11, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2009/0294057 A1, “Liang”) and the evidence provided by Cura et al. (EP 2 700 683 A1, “Cura”).
With respect to claims 1, 4, 17, and 26, Liang discloses an epoxy adhesive ([0003], [0008]) containing epoxy resin, rubber particles, platy fillers, filler such as CaO, and at least one latent curing agent, i.e. epoxy curing agent, that is activated by heat ([0008]); thus, the adhesive is a thermosettable epoxy adhesive. The adhesive is used for wood, metal, and other substrates ([0103]) and is therefore a structural adhesive. The epoxy resin is present in an amount of 25-55 wt% ([0013], [0018]). The rubber particles include thermoplastics ([0048], [0050]) and are present in an amount of 5-50 wt% ([0058]). The curing agent ([0044]) such as tetramethylguanidine and dicyandiamide ([0045]), which are known to be epoxy curing agents as evidenced by Cura (Cura, [0029]), is used in the adhesive. The curing agent is present in an amount 0.5-8 wt% ([0047]). The platy filler is present in an amount of up to 10% ([0043]). The plate shape is understood to be a flake shape as presently claimed. The calcium oxide is present in an amount of 0.5-10 wt% ([0098]). The platy filler corresponds to the non-spherical particles presently claimed. The amounts of the components disclosed by prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, before the effective filing date it would have been obvious to one of ordinary skill in the art to vary the amount of the components, including over values presently claimed, and thereby arrive at the claimed invention.
Regarding the mineral filler undergoing a chemical reaction with water, while there is no explicit disclosure from Liang that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Liang discloses an identical mineral filler present in an amount that overlaps with that presently claimed, then the mineral filler would necessarily inherently be able to undergo a chemical reaction with water as presently claimed.
In light of the overlap between the claimed thermosettable structural adhesive composition and that taught by Liang, before the effective filing date it would have been obvious to one of ordinary skill in the art to use a thermosettable structural adhesive that is both taught by Liang and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claims 2-3,
With respect to claim 5, the platy filler, i.e. non-spherical particles, includes mica and has a high aspect ratio, such as 5-15 (or 1:5 to 1:15) ([0043]). Thus, one dimension is longer than the other and is interpreted to read on the presently claimed aspect ratio of at least 1:2.5.
With respect to claims 6-7, Liang discloses the platy filler, i.e. non-spherical particles having a flake shape, have an average particle diameter, i.e. grain size, of 10-100 µm ([0043]), which overlaps the presently claimed range.
With respect to claim 11, while there is no explicit disclosure from Liang regarding the adhesive providing a cohesive failure mode in a T-peel test according to ASTM D1876 as presently claimed, given that Liang discloses an identical adhesive made from identical components in amounts overlapping that presently claimed, it is clear the adhesive of Liang would necessarily inherently provide a cohesive failure mode in a T-peel test according to ASTM D1876 as presently claimed.
With respect to claims 18 and 27, given that Liang discloses an identical thermosettable structural adhesive composition made from identical components in overlapping amounts as presently claimed, then it is clear that it would necessarily inherently provide an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C, a T-peel strength according to ASTM D1876 of at least 165 N, and a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 30% or less.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2009/0294057 A1, “Liang”) and the evidence provided by Cura et al.  as applied to claim 1 above, and further in view of Lee et al. (US 2015/0034940 A1, “Lee”).
With respect to claims 21-22, while Liang discloses the use of CaO and is present in an amount of 10 wt% ([0098]), Liang does not disclose wherein the mineral filler is a blend of compounds selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, and Na2O
Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5-50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]).
Liang and Lee are analogous inventions in the field of epoxy resins containing metal oxide fillers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mineral filler of Liang to be made from a blend of Li2O, Na2
With respect to claim 23, Lee additionally discloses the use of filler that is a physical moisture absorbent to inhibit the permeation of moisture or vapor and maximizes resistance to moisture and vapor; the filler includes silica, i.e. SiO2 ([0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of CaO and SiO2 as taught by Lee in order to prevent cracking of the adhesive, provide protection from physical and chemical damage, provide long-term reliability of the adhesive, provide excellent moisture and vapor resistance, and maximize resistance to moisture and vapor (Lee, [0059], [0061], and [0062]).

Response to Arguments
Due to the amendments to claims 21 and 23, the previous 35 U.S.C. 112(b) rejections of claims 21-23 are withdrawn, and the 35 U.S.C. 112(d) rejection of claim 23 is withdrawn. However, claim 23 remains rejected under 35 U.S.C. 112(b) as set forth above.
Applicant’s arguments filed 28 December 2021 have been fully considered but they are not persuasive.
It is noted that claim 6 is now rejected under 35 U.S.C. 103 as being unpatentable over Cura in view of Smith, Yashimoto or Lee, and Studart as set forth above.
It is noted that claim 11 is now rejected under 35 U.S.C. 103 as being unpatentable over Cura in view of Yasmin and Yashimoto or Lee as set forth above, and over Cura in view of Smith and Yashimoto or Lee as set forth above.

Regarding the 35 U.S.C. 103 rejections of claims 1-5, 17-18, and 26-27 over Cura in view of Yasmin and Yashimoto, claim 11 over Cura in view of Yasmin, and claims 21-23 over Cura in view of Yasmin, Yashimoto, and Lee, Applicant argues Cura and Yasmin are non-analogous art because Cura is drawn to a structural adhesive film for bonding metal parts while Yasmin is drawn to nanocomposites consisting of anhydride cured epoxy resin matrices. Applicant argues the nanocomposites of Yasmin are not adhesives, and thus one of ordinary skill in the art would not combine the teachings of Cura and Yasmin. Applicant further argues Yashimoto and Lee fail to remedy this deficiency. The examiner respectfully disagrees.
In response to applicant's argument that Cura and Yasmin are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Cura and Yasmin are analogous inventions in the field of epoxy resins for the following reasons.
Cura discloses a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura 
Yasmin teaches an epoxy resin reinforced with expanded graphite (Abstract). The expanded graphite is an assortment of graphite sheets (2.1 Materials, paragraph 2), which corresponds to the non-spherical particles as presently claimed. The expanded graphite is beneficially used as a reinforcing material in order to improve the mechanical properties, electrical conductivity, and barrier properties of the resin (1. Introduction, paragraph 1). While there may be no explicit disclosure that the expanded graphite is inorganic, given that it is identical to that of the present invention, it would necessarily inherently be inorganic.
Thus, Cura and Yasmin are analogous inventions in the field of epoxy resins containing reinforcing agents, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosettable epoxy composition of Cura to contain the expanded graphite of Yasmin in order to provide a reinforced epoxy adhesive resin with improved mechanical properties, electrical conductivity, and barrier properties (Yasmin, 1. Introduction, paragraph 1) as set forth in the above rejections.
In response to Applicant’s argument that Yashimoto and Lee fail to remedy the alleged deficiency, this is not persuasive because the alleged deficiency does not exist for the reasons set forth above.

Regarding the 35 U.S.C. 103 rejections of claims 1-4, 17-18, and 26-27 over Cura in view of Smith and Yashimoto, claim 11 over Cura in view of Smith, claims 5 and 7 over Cura in view of Smith, Yashimoto, and Studart, claim 6 over Cura in view of Smith and Studart, and claims 21-23 over Cura in view of Smith, Yashimoto, and Lee, Applicant argues Cura and Smith are non-analogous art because Cura is drawn to a structural adhesive film for bonding metal parts while Smith is drawn to fire retardant/flame retardant compositions. Applicant argues one of ordinary skill in the art would not combine the teachings of Cura and Smith. Applicant further argues Yashimoto, Studart, and Lee fail to remedy this deficiency. The examiner respectfully disagrees.
In response to applicant's argument that Cura and Smith are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Cura and Smith are analogous inventions in the field of epoxy resins for the following reasons.
Cura discloses a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally discloses the thermosettable composition comprises: 30-60 wt% epoxy; 10-40 wt% thermoplastic resin, i.e. thermoplastic compound; and 2-15 wt% epoxy curing agent ([0015]), which overlaps the presently claimed amounts. Cura further discloses 
Smith teaches an adhesive composition (Abstract, [0017]) made from thermoset epoxy ([0044-0046]) and containing graphite ([0048]). The graphite has a flake shape ([0076]), i.e. is non-spherical, and the amount of graphite is 1-60% by weight ([0078]) in order to provide a material having superior mechanical strength ([0079]).
Thus, Cura and Smith are analogous inventions in the field of thermosettable epoxy adhesive resins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain flake-shaped graphite in an amount of 1-7 wt% as taught by Smith in order to provide a thermosettable epoxy adhesive resin with superior mechanical strength when cured (Smith, [0079]) as set forth in the above rejections.
In response to Applicant’s argument that Yashimoto, Studart, and Lee fail to remedy the alleged deficiency, this is not found persuasive because the alleged deficiency does not exist for the reasons set forth above.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Jialanella et al. (US 2015/0001281 A1) discloses a heat-curable structural adhesive comprising epoxy (Abstract) and moisture scavengers including CaO and MgO present in an amount of 0.5-10 wt% ([0050]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787